Citation Nr: 0929524	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-00 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder 
secondary to service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for a liver disorder 
secondary to service-connected Type II diabetes mellitus.

3.  Entitlement to service connection for a gall bladder 
disorder secondary to service-connected Type II diabetes 
mellitus.

4.  Entitlement to service connection for bilateral carpel 
tunnel syndrome to include as secondary to service-connected 
Type II diabetes mellitus.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for a bilateral hip 
disorder
8.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1944 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought. 

The Veteran testified at a June 2009 Board hearing before the 
undersigned Veterans Law Judge.  The hearing transcript has 
been associated with the claims file.

The issues of entitlement to service connection for tinnitus, 
a low back disorder, a bilateral hip disorder, and a 
bilateral knee disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A cardiac disorder has not been shown to be causally or 
etiologically related to active military service or to a 
service-connected disorder.

3.  A liver disorder has not been shown to be causally or 
etiologically related to active military service or to a 
service-connected disorder.  

4.  A gall bladder disorder has not been shown to be causally 
or etiologically related to the active military service or to 
a service-connected disorder.  

5.  Bilateral carpel tunnel syndrome has not been shown to be 
causally or etiologically related to active military service 
or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  A cardiac disorder was not incurred in or caused by 
active military service, nor was it proximately due to or 
aggravated by a service-connected disorder.  38 U.S.C.A.  §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.310 (2008). 

2.  A liver disorder was not incurred in or caused by active 
military service, nor was it proximately due to or aggravated 
by a service-connected disorder.  38 U.S.C.A.  §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a), 3.310.

3.  A gall bladder disorder was not incurred in or caused by 
active military service, nor was it proximately due to or 
aggravated by a service-connected disorder.  38 U.S.C.A.  §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.310 (2008). 

4.  Bilateral carpel tunnel syndrome was not incurred in or 
caused by active military service, nor was it proximately due 
to or aggravated by a service-connected disorder.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, VA, upon receipt of an application for a service 
connection claim, is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that predecisional notice letters dated in 
January 2006 and March 2006 substantially complied with the 
notice requirements.  The January 2006 letter informed the 
claimant of what evidence was required to substantiate the 
claim and of the claimant's and VA's respective duties for 
obtaining evidence.  He was asked to submit evidence and/or 
information in his possession to the RO.  Additionally, the 
March 2006 letter informed the claimant of the laws and 
regulations governing disability ratings and effective dates 
as required under Dingess, supra.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service treatment records, VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  

A VA opinion with respect to the issues on appeal was 
obtained in January 2006.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinion 
obtained in this case is adequate, as it is predicated on a 
reading of the service and VA medical records in the 
Veteran's claims file.  It considered all of the pertinent 
evidence of record, to include the Veteran's service, VA and 
private medical records and the statements of the appellant, 
and provides a complete rationale for the opinion stated, 
relying on and citing to the records reviewed.  There is 
adequate medical evidence of record to make a determination 
in this case.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).   



Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for chronic diseases such as cirrhosis of 
the liver may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").

        I. Cardiac Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a cardiac 
disorder secondary to service-connected type II diabetes 
mellitus.  The Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of a 
cardiac disorder.  Moreover, the evidence of record does not 
show that the Veteran sought any treatment for a cardiac 
disorder immediately following his separation from service or 
for many decades thereafter if at all.  

In addition to the lack of evidence showing that a cardiac 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of a cardiac disorder to the Veteran's 
active service or to a service-connected disorder.  In this 
regard, the Veteran was afforded a VA examination in February 
2006.  Along with the issues on appeal, the Veteran also 
filed claims for, among other things, Type II diabetes 
mellitus as a result of herbicide exposure while in Vietnam.  
The examiner found that the Veteran does suffer from Type II 
diabetes mellitus and hypertension as a result of his 
diabetes.  As a result of the examiner's findings, the 
Veteran is service-connected for Type II diabetes mellitus 
and hypertension and is receiving compensable ratings for 
these disabilities.

The examiner did not, however, find that the Veteran is 
suffering from a cardiac disorder as a result of his diabetes 
or any cardiac disorder at all.  In fact, after reviewing the 
Veteran's claims file and examining the Veteran, which 
included a normal EKG and chest x-ray without evidence of 
active cardiopulmonary disease, the examiner concluded that 
the Veteran does not suffer from a cardiovascular disease at 
all.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  The medical 
evidence, including private treatment records submitted by 
the Veteran, is absent for any treatment or diagnosis of a 
cardiac disorder.  Because the medical evidence does not 
establish that the Veteran has a current diagnosis in this 
case, the Board finds that the Veteran is not entitled to 
service connection for a cardiac condition secondary to 
service-connected Type II diabetes mellitus.

Additionally, the Board notes that the Veteran, during his 
Board hearing in June 2009 stated that he had never been 
diagnosed with a cardiac condition outside of hypertension 
and stated that he is not receiving any current treatment for 
a heart condition.  While the Veteran may sincerely believe 
that he has a cardiac disorder, the Veteran, as a lay person, 
is not qualified to render a medical opinion as to etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements 
regarding a diagnosis do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

As such, there is no evidence of a current diagnosis with 
regards to this claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a cardiac condition secondary to 
service-connected Type II diabetes mellitus.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for a 
cardiac condition secondary to service-connected Type II 
diabetes mellitus is not warranted.
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.

        

II.  Liver Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a liver 
disorder secondary to service-connected type II diabetes 
mellitus.  The Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of a 
liver disorder.  Moreover, the evidence of record does not 
show that the Veteran sought a treatment for a liver disorder 
immediately following his separation from service or for many 
decades thereafter if at all.  

In addition to the lack of evidence showing that a liver 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of a liver disorder to the Veteran's active 
service or to service-connected Type II diabetes mellitus.  
In this regard, the Veteran was afforded a VA examination in 
February 2006.  The examiner conducted a liver function test 
and found that the Veteran does not suffer from a liver 
disorder and concluded that there "was [n]o evidence found 
for chronic liver condition, therefore there is no liver 
condition due to or aggravated by diabetes."

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich, supra. Evidence must 
show that the Veteran currently has the disability for which 
benefits are being claimed.  The medical evidence, including 
private treatment records submitted by the Veteran, is absent 
for any treatment or diagnosis of a liver disorder.  Because 
the medical evidence does not establish that the Veteran has 
a current diagnosis in this case, the Board finds that the 
Veteran is not entitled to service connection for a liver 
disorder secondary to service-connected Type II diabetes 
mellitus.

Additionally, the Board notes that the Veteran, during his 
Board hearing in June 2009 stated that he never received any 
treatment for his liver disorder.  While the Veteran may 
sincerely believe that he has a liver disorder, the Veteran, 
as a lay person, is not qualified to render a medical opinion 
as to etiology or diagnosis.  See Espiritu supra.  Therefore, 
the Veteran's statements regarding a diagnosis do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.

As such, there is no evidence of a current diagnosis with 
regards to this claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a liver disorder secondary to 
service-connected Type II diabetes mellitus.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for a 
liver disorder secondary to service-connected Type II 
diabetes mellitus is not warranted.
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303., 3.307, 
3.309(a), 3.310.

III.	Gall Bladder Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a gall 
bladder disorder secondary to service-connected type II 
diabetes mellitus.  The Veteran's service treatment records 
are negative for any complaints, treatment, or diagnosis of a 
gall bladder disorder.  Moreover, the evidence of record does 
not show that the Veteran sought a treatment for a gall 
bladder disorder immediately following his separation from 
service or for many decades thereafter if at all.  

In addition to the lack of evidence showing that a gall 
bladder disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of a gall bladder disorder to the 
Veteran's active service or to service-connected Type II 
diabetes mellitus.  In this regard, the sole evidence in the 
record regarding the Veteran's gall bladder is a statement in 
support of claim submitted by the Veteran in February 2006, 
whereby the Veteran stated that he had had gall bladder 
surgery as a result of diabetes in 1980 in Washington state.  
The Veteran did not provide a name or address for a treating 
facility or a physician.  In his notice of disagreement 
submitted in April 2006, the Veteran appeared to indicate 
that the submission of his claim for a gall bladder was 
erroneous, and he had meant to a submit a claim for his 
bladder instead.  Additionally, during the June 2009 Board 
hearing, the Veteran's representative stated that the Veteran 
had no complaints or treatments regarding his gall bladder.

The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for a gall bladder disorder.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for a gall bladder disorder 
secondary to service-connected Type II diabetes mellitus 
because such an examination would not provide any more 
pertinent information than is already associated with the 
claims file.  The Veteran has not been shown to have had a 
disease, event, or injury during active military service or 
for many years thereafter if ever.  The record contains no 
probative evidence that demonstrates otherwise. Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary. 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease). 

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich, supra.  Evidence must 
show that the Veteran currently has the disability for which 
benefits are being claimed.  The medical evidence, including 
private treatment records submitted by the Veteran, is absent 
for any treatment or diagnosis of a gall bladder disorder.  
Because the medical evidence does not establish that the 
Veteran has a current diagnosis in this case, the Board finds 
that the Veteran is not entitled to service connection for a 
gall bladder disorder secondary to service-connected Type II 
diabetes mellitus

As such, there is no evidence of a current diagnosis with 
regards to this claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a gall bladder secondary to 
service-connected Type II diabetes mellitus.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for a 
gall bladder disorder secondary to service-connected Type II 
diabetes mellitus is not warranted.
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.

IV.	Bilateral Carpel Tunnel Syndrome

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
carpel tunnel syndrome to include as secondary to service-
connected type II diabetes mellitus.  The Veteran's service 
treatment records are negative for any complaints, treatment, 
or diagnosis of carpel tunnel syndrome  Moreover, the 
evidence of record shows that the Veteran has never sought 
treatment for this disorder.

During the Board hearing in June 2009, the Veteran raised two 
possible theories as to the etiology of his carpel tunnel 
syndrome: 1) that he developed it as a result of frostbite 
while he was stationed in Korea and/or Germany and 2) he 
developed it secondary to his service-connected Type II 
diabetes mellitus.  As noted above, there is no evidence in 
the Veteran's service medical records regarding carpel tunnel 
syndrome or treatment for frostbite.  In regards to the 
assertion that his diabetes caused his disorder, an 
extremities examination conduced during the February 2006 VA 
examination found no diabetic symptoms in the Veteran's upper 
extremities.  Only symptoms in his lower extremities, which 
he is service-connected for, where annotated for diabetic 
symptoms.
As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich, supra. Evidence must 
show that the Veteran currently has the disability for which 
benefits are being claimed.  The medical evidence, including 
private treatment records submitted by the Veteran, is absent 
for any treatment or diagnosis of carpel tunnel syndrome.  
Because the medical evidence does not establish that the 
Veteran has a current diagnosis in this case, the Board finds 
that the Veteran is not entitled to service connection for 
bilateral carpel tunnel syndrome to include as secondary to 
service-connected Type II diabetes mellitus.

While the Veteran may sincerely believe that he has carpel 
tunnel syndrome, the Veteran, as a lay person, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu supra.  Therefore, the Veteran's 
statements regarding a diagnosis do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.  As such, there is no evidence of a 
current diagnosis with regards to this claim.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for carpel 
tunnel syndrome to include as secondary to service-connected 
Type II diabetes mellitus.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Therefore, the Board 
concludes that service connection for carpel tunnel syndrome 
to include as secondary to service-connected Type II diabetes 
mellitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 3.303, 3.310.


ORDER

1.  Entitlement to service connection for a cardiac disorder 
secondary to service-connected Type II diabetes mellitus is 
denied.

2.  Entitlement to service connection for a liver disorder 
secondary to service-connected Type II diabetes mellitus is 
denied.

3.  Entitlement to service connection for a gall bladder 
disorder secondary to service-connected Type II diabetes 
mellitus is denied.

4.  Entitlement to service connection for bilateral carpel 
tunnel syndrome to include as secondary to service-connected 
Type II diabetes mellitus is denied.


REMAND

Reason for remand: To obtain additional treatment records and 
to obtain medical opinions regarding the etiology of the 
Veteran's tinnitus, low back and bilateral hip and knee 
disorders.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Veteran filed claims for tinnitus, a low back disorder 
and bilateral knee and hip disorders secondary to a low back 
disorder. The RO denied all these claims as not service 
connected.  In regards to tinnitus, the Board takes note that 
the Veteran is a military retiree, having served nearly 
twenty five years on active duty. In addition the Veteran 
retired as a Senior Sergeant in field artillery and served 
overseas in Korea and Vietnam.  The Veteran asserts that he 
experiences ringing in his ears as a result of service.  
Although the Veteran's service medical records are absent for 
complaints, diagnoses, or treatments for tinnitus, a claimant 
is competent to report that he has ringing in his ears.  
Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the Veteran has not had a VA examination 
for his claim for tinnitus.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  

The Board concludes an examination is needed for the 
aforementioned claim because there is evidence of in-service 
noise exposure, based on the service records, evidence of a 
current disability, based on the Veteran's statement, and an 
indication that the tinnitus might be related to noise 
exposure in service.

In regards to the Veteran's claim for a low back disorder and 
his interrelated claims for bilateral hip and knee disorders, 
there is evidence in the Veteran's service records that he 
did injure his back on more than one occasion while in 
service.  Additionally, the Veteran's retirement exam notes 
lumbosacral pain since 1964. Further, in a December 2005 
statement to the RO, the Veteran noted that he had sought 
treatment with a Dr. Backe in Tacoma, Washington, for his 
back condition.  Also, during the June 2009 hearing, the 
Veteran stated that he may have seen a chiropractor within 
the last few years in Sierra Vista, Arizona.  Neither of 
these records are before the Board.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be reviewed by 
an audiologist or other specialist who 
the RO/AMC deems appropriate to render an 
opinion regarding the etiology of the 
Veteran's tinnitus.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  The 
examiner should obtain a complete history 
from the Veteran, including a description 
of the nature and extent of any noise 
exposure.  Then, the examiner should 
address the following matter:

(a)  Please render an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
current tinnitus in this case is the 
result of acoustic trauma/noise 
exposure in service as opposed to 
its being more likely the result of 
some other cause or factor.  In 
rendering this opinion, the examiner 
should, to the best of his/her 
ability, list all potential causes 
or factors for the Veteran's 
tinnitus in this case and state 
whether noise exposure in service is 
"at least as likely as" any other 
factor to have caused the Veteran's 
tinnitus as opposed to whether some 
other factor is more likely to have 
caused it.

2.  The RO/AMC  should endeavor to obtain 
an address for Dr. Backe and any other 
physician that may have treated the 
Veteran's back, hip and knee conditions.  
If necessary, the Veteran should be 
furnished with a VA Form 4142 for the 
authorization to obtain private treatment 
records.

3.  Regardless as to whether new medical 
records are obtained, the claims file 
should be reviewed by a specialist who 
the RO/AMC deems appropriate to render an 
opinion regarding the etiology of the 
Veteran's low back and bilateral hip and 
knee disorders.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  Then, 
the examiner should address the following 
matter:

(a)  Please render an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the low 
back disorder is the result of 
service as opposed to its being more 
likely the result of some other 
cause or factor.  In rendering this 
opinion, the examiner should, to the 
best of his/her ability, list all 
potential causes or factors for the 
Veteran's low back disorder in this 
case. 

(b) Please render an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's low back disorder caused 
or aggravated either his bilateral 
hip or knee disorders.

The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
the conclusion as it is to find 
against it.

In rendering these opinions please 
note that "aggravation" means a 
chronic or permanent worsening of 
the underlying condition (versus a 
temporary flare-up of symptoms) 
beyond its natural progression.  If 
aggravation is present, the 
clinician should indicate, to the 
extent that is possible, the 
approximate level of disability 
before the onset of the 
aggravation.   

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  Specifically the 
RO/AMC should fully adjudicate the claims 
for tinnitus and low back disorder on a 
direct service connection basis and the 
claims for bilateral hip and knee 
disorders on a direct and secondary 
service connection bases..  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


